UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6324


MORRIS SPEIGHT-BEY,

                Petitioner - Appellant,

          v.

CHARLES WILLIAMS, Warden, Alien Property Custodian,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cv-00177-IMK-JES)


Submitted:   May 18, 2016                  Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Morris Speight-Bey, Appellant Pro Se.    Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia; Erin K.
Reisenweber, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Morris Speight-Bey seeks to appeal the district court’s order

directing a response to his 28 U.S.C. § 2241 (2012) petition. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Speight-

Bey seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                         DISMISSED




                                2